Name: Council Decision (EU) 2017/1368 of 11 May 2017 on the signing, on behalf of the European Union and its Member States, and provisional application of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  America
 Date Published: 2017-07-27

 27.7.2017 EN Official Journal of the European Union L 196/1 COUNCIL DECISION (EU) 2017/1368 of 11 May 2017 on the signing, on behalf of the European Union and its Member States, and provisional application of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of Croatia to, inter alia, the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1) (the Agreement) is to be agreed by means of a protocol to that Agreement (the Protocol). Pursuant to the Agreement, a simplified procedure is to apply to such accessions, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned in view of the accession of Croatia to the Union. The negotiations with Chile were successfully concluded with the initialling of the Protocol on 9 July 2015 in Brussels. (3) The Protocol should be signed. (4) The Protocol should be applied on a provisional basis pending the completion of the procedures for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union and its Member States, of the Third Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis with effect from 1 July 2013, in accordance with Article 14(2) thereof, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 May 2017. For the Council The President C. CARDONA (1) OJ L 352, 30.12.2002, p. 3.